Filed 2/10/16 Robinson v. Cooper CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


STEPHEN P. ROBINSON,                                                 B262826

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. EC056563)
         v.

DONALD E. COOPER et al.,

         Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Mary H.
Strobel, Judge. Dismissed.
         Law Office of Stephen P. Robinson and Stephen P. Robinson, in pro. per., for
Plaintiff and Appellant.
         Donald E. Cooper, in pro. per., for Defendants and Respondents.
       Plaintiff, Stephen Robinson, purports to appeal from the December 18, 2014 final
statement of decision filed after the completion of one of two phases of a court trial.
Plaintiff’s claims arose from a dispute with another attorney, former clients and three lien
claimants. We noted that typically a litigant may not appeal from a statement of decision
which does not resolve all of the issues between the parties. We have a duty to raise
issues concerning our jurisdiction on our own motion. (Jennings v. Marralle (1994) 8
Cal. 4th 121, 126; Olson v. Cory (1983) 35 Cal. 3d 390, 398.) Because such an order did
not appear to be appealable, we issued an order to show cause concerning possible
dismissal of the appeal.
       Plaintiff may not appeal from December 18, 2014 final statement of decision filed
after the completion of one of two phases of a court trial. (Allen v. American Honda
Motor Co. (2007) 40 Cal. 4th 894, 901; In re Marriage of Campi (2013) 212 Cal. App. 4th
1565, 1570-1571.) Further, the December 18, 2014 final statement of decision did not
resolve all of the issues between the parties. An appeal may only be taken from a final
judgment or order. (Code Civ. Proc., § 904.1, subd. (a)(1); Griset v. Fair Political
Practices Com. (2001) 25 Cal. 4th 688, 697; Sullivan v. Delta Air Lines, Inc. (1997) 15
Cal. 4th 288, 304.) Our Supreme Court has explained: “‘[A]n appeal cannot be taken
from a judgment that fails to complete the disposition of all causes of action between the
parties even if the causes of action disposed of by judgment have been ordered tried
separately, or may be characterized as “separate and independent” from those remaining.’
(Morehart v. County of Santa Barbara (1994) 7 Cal. 4th 725, 743 [(Morehart)].)” (Griset
v. Fair Political Practices Com., supra, 25 Cal.4th at p. 697.) Later in 2013, our
Supreme Court again emphasized the importance of the final judgment rule: “In
Morehart, we explained that the rule codified in this provision, known as the one final
judgment rule, precludes an appeal from a judgment disposing of fewer than all the
causes of action extant between the parties, even if the remaining causes of action have
been severed for trial from those decided by the judgment. ‘A judgment that disposes of
fewer than all of the causes of action framed by the pleadings, however, is necessarily
“interlocutory” (Code Civ. Proc., § 904.1, subd. (a)), and not yet final, as to any parties

                                              2
between whom another cause of action remains pending.’ (Morehart, supra, 7 Cal.4th at
p. 741.) The theory of the rule is that ‘“piecemeal disposition and multiple appeals in a
single action would be oppressive and costly, and that a review of intermediate rulings
should await the final disposition of the case.” (9 Witkin, Cal. Procedure (4th ed. 1997)
Appeal, § 58, p. 113 [citations].)’ (Griset v. Fair Political Practices Com.[, supra,] 25
Cal.4th [at p.] 697)” (Kurwa v. Kislinger (2013) 57 Cal. 4th 1097, 1101.)
       The December 18, 2014 phase one statement of decision did not resolve all the
issues between the parties. Named as defendants in the second amended complaint are
Donald E. Cooper, also a lawyer, and the two attorneys’ former clients: Kevin Young
Keen Chang; Jayne Eun Mee Chang; and Brandon Min Hyuk Chang. In addition, the
second amended complaint alleges claims against three lien claimants, Margaret, Rick
and Erik Jesmok. The prayer for relief in the second amended complaint seeks: an order
that all defendants “interplead and litigate their claims” to a settlement draft; a
declaration that plaintiff’s lien is entitled to priority over those of the Jesmoks; a
declaration that plaintiff is entitled to judgment in an amount equal to or greater than his
lien; imposition of an involuntary trust on all settlement proceeds; and reformation of an
agreement. The December 18, 2014 final statement of decision did not resolve all of the
disputes between plaintiff and Mr. Cooper. The amount of any final judgment was
dependent upon the outcome of the trial’s second phase, which involves the former
clients, the Changs, and the lien claimants, the Jesmoks. Moreover, as explained by Mr.
Cooper, the parties are currently litigating cost issues arising from the December 18,
2014 final statement of decision. And that is because it would have been premature to
resolve cost issues until the entry of a final judgment.
       Further, there is no reason to deem the appeal to be from a subsequently entered
judgment. The opening brief filed January 20, 2016, is in material part unreadable.
Pages 2-27 consist of 95 paragraphs of record citations following terse headings such
“Chimera (Issue 2 only),” “Waiver,” “3-400(A) (Issue 1 only)” and “Cross-purposes.”
Further, any issue concerning the correctness of rulings relating to Mr. Cooper’s
codefendants as well as himself can be litigated in a single appeal. This case typifies the

                                               3
concern expressed by our Supreme Court in both Kurwa and Griset that “‘piecemeal
disposition and multiple appeals in a single action’” can be oppressive and costly.
(Kurwa v. Kislinger, supra, 57 Cal.4th at p. 1101; Griset v. Fair Political Practices Com.,
supra, 25 Cal.4th at p. 697) We decline to exercise our discretion to increase the costs to
the public and the parties by allowing for multiple separate appeals from a single
judgment. Future briefs in future appeals filed by plaintiff should be readable and avoid
the errors occurring in both previously filed opening briefs. The errors have been
respectfully noted in this and the December 18, 2015 orders. No disrespect is intended
by the court’s statements in this regard. And if the litigation does not settle, the record in
the present appeal may used in subsequent appellate proceedings. (Cal. Rules of Court,
rules 8.147(b), 8.155(a).)
       The appeal is dismissed without prejudice. All parties are to bear their own costs
incurred on appeal.
                             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                             TURNER, P. J.



We concur:



       KRIEGLER, J.



       KUMAR, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              4